—In an action, *398inter alia, to recover no-fault insurance benefits, the defendant Ryder Truck Rental, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), entered September 14, 1998, as granted the plaintiffs motion for summary judgment on his claim for no-fault insurance benefits for medical expenses and loss of earnings.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff demonstrated, prima facie, his entitlement to judgment as a matter of law on his claim for no-fault benefits, and the defendant Ryder Truck Rental, Inc. (hereinafter Ryder) failed to raise a triable issue of fact in opposition to the summary judgment motion (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851).
Ryder’s remaining arguments were not raised before the Supreme Court and therefore are not properly before this Court on appeal. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.